Exhibit 10.32
 
PROMISSORY NOTE


May 15, 2008


Matawan, New Jersey     
                                                                                                                       $35,000



FOR VALUE RECEIVED, the undersigned, THOMAS PHARMACEUTICALS, LTD., a New Jersey
corporation (the “Company”), promises to pay MARK MELLER, an individual (the
“Lender”) with offices at 5 Regent Street, Suite 520, Livingston, NJ 07039 or
other address as the Lender shall specify in writing, the principal sum of
Thirty-Five Thousand Dollars ($35,000) and interest at the annual rate of three
percent (3%) on the unpaid balance pursuant to the following terms:


NOW, THEREFORE, in consideration of the foregoing the undersigned, the Company
agrees to the following terms pursuant to this promissory note as set forth
below:


1. Principal and Interest.  For value received, the Company hereby promises to
pay to the order of the Lender in lawful money of the United States of America
and in immediately available funds the principal sum of Thirty-five Thousand
Dollars ($35,000), plus accrued interest at the rate of three percent (3%) per
annum.


2. Maturity Date.    This Promissory Note and accrued interest shall be due and
payable May 14, 2013.
 
3. Waiver and Consent.  To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Promissory Note.


4. Costs, Indemnities and Expenses.  In the event of default as described
herein, the Company agrees to pay all reasonable fees and costs incurred by the
Lender in collecting or securing or attempting to collect or secure this
Promissory Note, including reasonable attorneys’ fees and expenses, whether or
not involving litigation, collecting upon any judgments and/or appellate or
bankruptcy proceedings.  The Company agrees to pay any documentary stamp taxes,
intangible taxes or other taxes which may now or hereafter apply to this
Promissory Note or any payment made in respect of this Promissory Note, and the
Company agrees to indemnify and hold the Lender harmless from and against any
liability, costs, attorneys’ fees, penalties, interest or expenses relating to
any such taxes, as and when the same may be incurred.


5. Event of Default.  An “Event of Default” shall be deemed to have occurred
upon the occurrence of any of the following: (i) the Company should fail for any
reason or for no reason to make any payment of the interest or principal
pursuant to this Promissory Note within fifteen (15) days of the date due as
prescribed herein; (ii) failure by the Company for twenty (20) days after notice
to it to satisfy any of its other obligations or requirements or comply with any
of its other agreements under this Promissory Note; (iii) any proceedings under
any bankruptcy laws of the United States of America or under any insolvency, not
disclosed to the Lender, reorganization, receivership, readjustment of debt,
dissolution, liquidation or any similar law or statute of any jurisdiction now
or hereinafter in effect (whether in law or at equity) is filed by or against
the Company or for all or any part of its property; or (iv) a breach by the
Company of its obligations, or an event of default, under the Asset Purchase
Agreement, or any other agreements hereunder between the Company and the Lender
of even date herewith which is not cured by any applicable cure period set forth
therein. Upon an Event of Default (as defined above), the entire principal
balance and accrued interest outstanding under this Promissory Note, and all
other obligations of the Company under this Promissory Note, shall be
immediately due and payable without any action on the part of the Lender,
interest shall accrue on the unpaid principal balance at eighteen percent (18%)
or the highest rate permitted by applicable law, if lower, and the Lender shall
be entitled to seek and institute any and all remedies available to it.


6. Maximum Interest Rate.  In no event shall any agreed to or actual interest
charged, reserved or taken by the Lender as consideration for this Promissory
Note exceed the limits imposed by New Jersey law.  In the event that the
interest provisions of this Promissory Note shall result at any time or for any
reason in an effective rate of interest that exceeds the maximum interest rate
permitted by applicable law, then without further agreement or notice the
obligation to be fulfilled shall be automatically reduced to such limit and all
sums received by the Lender in excess of those lawfully collectible as interest
shall be applied against the principal of this Promissory Note immediately upon
the Lender’s receipt thereof, with the same force and effect as though the
Company had specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment or prepayments.


7. Cancellation of Promissory Note. Upon the repayment by the Company of all of
its obligations hereunder to the Lender, including, without limitation, the
principal amount of this Promissory Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Promissory Note,
payments received by the Lender hereunder shall be applied first against
expenses and indemnities, next against interest accrued on this Promissory Note,
and next in reduction of the outstanding principal balance of this Promissory
Note.


8. Severability.  If any provision of this Promissory Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Promissory Note will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Promissory Note that is held invalid or
unenforceable by a court of competent jurisdiction will be deemed modified to
the extent necessary to make it valid and enforceable and as so modified will
remain in full force and effect.


9. Amendment and Waiver.  This Promissory Note may be amended, or any provision
of this Promissory Note may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the parties hereto.  The waiver by any such party
hereto of a breach of any provision of this Promissory Note shall not operate or
be construed as a waiver of any other breach.


10. Successors.  Except as otherwise provided herein, this Promissory Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.


11. Assignment.  This Promissory Note shall not be directly or indirectly
assignable or delegable by the Company.  The Lender may assign this Promissory
Note.


 
 

--------------------------------------------------------------------------------

 
 
12. No Strict Construction.  The language used in this Promissory Note will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.


13. Further Assurances.  Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Promissory Note.


14. Conversion of Promissory Note.  This Note shall be convertible, at the
option of the Company, into thirty-five thousand (35,000) shares of the Company
Class B Common Stock, plus shares which may be issued on a dollar for dollar
basis in an amount equal to any interest due and owing..  Company may choose, at
its discretion, to partially convert this obligation into shares of Class B
Common Stock at any time.
 
15. Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) delivery by a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to Company:
Thomas Pharmaceuticals, Ltd.
750 Highway 34
Matawan, NJ 07747
 
Attention:  Mark Meller
 
Telephone:  (732) 441-7700
 
Facsimile:  (732) 441-9895
   
With a copy to:
Meritz & Muenz LLP
 
2021 O Street NW
 
Washington, DC 20036
 
Attention:  Lawrence A. Muenz, Esquire
 
Telephone:  (202) 728-2909
 
Facsimile:  (202) 728-2910
   
If to the Lender:
Mark Meller
c/o Trey Resources, Inc.
5 Regent Street, Suite 520
Livingston, NJ 07039
 
Telephone:  (973) 758-6108
 
Facsimile:  (973) 758-9449
With a copy to:
   
Meritz & Muenz LLP
 
2021 O Street NW
 
Washington, DC 20036
 
Attention:  Lawrence A. Muenz, Esquire
 
Telephone:  (202) 728-2909
 
Facsimile:  (202) 728-2910



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


 
 

--------------------------------------------------------------------------------

 
 
16. Remedies, Other Obligations, Breaches and Injunctive Relief.  The Lender’s
remedies provided in this Promissory Note shall be cumulative and in addition to
all other remedies available to the Lender under this Promissory Note, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Lender contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Lender’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Promissory Note.  No remedy conferred
under this Promissory Note upon the Lender is intended to be exclusive of any
other remedy available to the Lender, pursuant to the terms of this Promissory
Note or otherwise.  No single or partial exercise by the Lender of any right,
power or remedy hereunder shall preclude any other or further exercise
thereof.  The failure of the Lender to exercise any right or remedy under this
Promissory Note or otherwise, or delay in exercising such right or remedy, shall
not operate as a waiver thereof.  Every right and remedy of the Lender under any
document executed in connection with this transaction may be exercised from time
to time and as often as may be deemed expedient by the Lender.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Lender and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Lender shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required.


17. Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New Jersey, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of New Jersey.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the Superior Court of the
State of New Jersey sitting in Hudson County, New Jersey and the United States
Federal District Court for the District of New Jersey  sitting in Newark, New
Jersey, for the adjudication of any dispute hereunder or in connection herewith
or therewith, or with any transaction contemplated hereby or discussed herein,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.


18. No Inconsistent Agreements.  None of the parties hereto will hereafter enter
into any agreement, which is inconsistent with the rights granted to the parties
in this Promissory Note.


19. Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Promissory Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Promissory Note.


20. Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN TO
THE COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY
AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.


21. Entire Agreement.  This Promissory Note (including any recitals hereto) set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.








[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.





 
THOMAS PHARMACEUTICALS, LTD.
     
By: ______________________________
 
Name:
             
MARK MELLER
     
By: _____________________________
       


